******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. RICHARD DAKERS
               (AC 34556)
                  Alvord, Keller and Schaller, Js.
    Argued October 14, 2014—officially released January 20, 2015

   (Appeal from Superior Court, judicial district of
               Hartford, Schuman, J.)
  Stephen B. Rasile, assigned counsel, for the appel-
lant (defendant).
  Stephen C. Haas, certified legal intern, with whom
were Bruce R. Lockwood, senior assistant state’s attor-
ney, and, on the brief, Gail P. Hardy, state’s attorney,
and David L. Zagaja, senior assistant state’s attorney,
for the appellee (state).
                          Opinion

  SCHALLER, J. The defendant, Richard Dakers,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of larceny in the third degree in
violation of General Statutes § 53a-124 (a) (1) and
interfering with an officer in violation of General Stat-
utes § 53a-167a. On appeal the defendant claims that
the trial court improperly denied his motion to suppress
the one-on-one showup identification, which was based
on the grounds that the identification was unnecessarily
suggestive and unreliable. We affirm the judgment of
the trial court.
  The jury reasonably could have found the following
facts. During the summer of 2010, Guy Dowdell traveled
from his home in North Carolina to visit his brother in
Hartford. On the night of July 3, 2010, Dowdell attended
a party and then drove with a female friend to the
Crown Chicken restaurant in Hartford at approximately
5 a.m. Dowdell remained in the vehicle alone in the
Crown Chicken restaurant parking lot while his friend
ordered food inside. As Dowdell sat in the vehicle, a
man approached the car, opened the door, and told him
to ‘‘get the F out of the car . . . .’’ After Dowdell exited
the vehicle, the man pointed a gun at him and asked
for money, and when Dowdell stated that he didn’t have
any, the man demanded his cell phone. After Dowdell
handed over his cell phone, the man got into Dowdell’s
car and drove away.
  Dowdell then entered the restaurant and called the
police. Officer Kurt Elbe of the Hartford Police Depart-
ment responded to the scene and took an initial state-
ment and description of the suspect and the stolen
vehicle. Elbe transmitted the descriptions, which
included the license plate number of the vehicle, over
the police radio, with a request for officers to be on
the lookout.
   Detective Anthony Pia began to canvass the area
where the suspect, later identified as the defendant,
was believed to be. Pia located a vehicle that matched
the description of the stolen vehicle and had a license
plate number consistent with what was reported. As
Pia began to pursue the vehicle, the defendant drove
away at a high rate of speed. Pia then radioed for addi-
tional officers to assist in the pursuit. As other officers
joined, Pia witnessed the defendant pointing what
appeared to be a weapon at a police cruiser and trying
to run other police vehicles off the road. The pursuit
continued onto numerous streets in Hartford until the
defendant lost control of the vehicle and crashed into
a telephone pole, causing serious damage to the vehicle.
Following the crash, the defendant left the vehicle and
ran toward adjacent railroad tracks. Officer Cory Clark,
accompanied by Officer Steve Barone, began a foot
pursuit of the defendant. After the police encountered
the defendant, he surrendered and was apprehended.
   Shortly thereafter, based upon Dowdell’s descrip-
tions, another officer notified Elbe that the police
believed that they had the suspect in custody. As a
result of receiving this information, Elbe left Dowdell
to respond to the scene where the suspect was located,
and he requested that an officer be dispatched to further
assist Dowdell.
   Officer Kamil Stachowicz was dispatched to Dow-
dell’s location. Stachowicz notified Dowdell that the
police had apprehended a possible suspect. Dowdell
agreed to participate in an identification procedure to
determine if it was the person who he claimed stole
the car from him. Stachowicz drove Dowdell to the
scene of the accident where the defendant was located.
At the scene, Stachowicz told Dowdell that the person
that the officers have ‘‘may or may not be the individual
who carjacked you,’’ and asked Dowdell again to give
a brief description of the man who stole the car. Sta-
chowicz also reviewed with Dowdell a form that the
police use to explain showup identifications.1 Dowdell
signed the form. Stachowicz then walked Dowdell over
to the defendant, who was facing them. After the defen-
dant turned to the left and to the right as instructed,
Dowdell positively identified the defendant as the man
who he claimed stole the car. Dowdell stated that he
recognized the defendant because, ‘‘he was looking in
my face, pointing a gun at me [at the time of the theft].’’
   The state charged the defendant with robbery in the
first degree in violation of General Statutes § 53a-134
(a) (4), larceny in the third degree in violation of § 53a-
124 (a) (1), and interfering with a police officer in viola-
tion of § 53a-167a. Prior to trial, the defendant moved
to suppress any pretrial or in-court identifications of
the defendant, claiming inter alia, that the procedures
were unnecessarily suggestive. Following a suppression
hearing, the trial court denied the defendant’s motion.
The court reasoned, ‘‘the police did tell the witness that
the person that he saw may or may not be present. I
realize that’s perhaps obvious in a one person showup,
it’s a question of whether he was or was not there, but
at least the police affirmatively stated that and from
the testimony they did nothing to suggest that this per-
son was, in fact, the perpetrator of the crime; they left
it to the victim to decide. So while I do agree that the
use of the one person showup is suggestive, I do not
believe that it was unnecessarily so.’’
   Following the trial, the jury found the defendant not
guilty of robbery in the first degree, but guilty of larceny
in the third degree and interfering with a police officer.
The court sentenced the defendant to a total effective
term of six years imprisonment, execution suspended
after three and one-half years, and three years of proba-
tion. This appeal followed.
   We begin by setting forth the standard of review. In
State v. Ledbetter, 275 Conn. 534, 547–548, 881 A.2d 290
(2005), cert. denied, 547 U.S. 1082, 126 S. Ct. 1798, 164
L. Ed. 2d 537 (2006), our Supreme Court determined
that, ‘‘[b]ecause the issue of the reliability of an identifi-
cation involves the constitutional rights of an accused
. . . we are obliged to examine the record scrupulously
to determine whether the facts found are adequately
supported by the evidence and whether the court’s ulti-
mate inference of reliability was reasonable. . . . [T]he
required inquiry is made on an ad hoc basis and is
two-pronged: first, it must be determined whether the
identification procedure was unnecessarily suggestive;
and second, if it is found to have been so, it must be
determined whether the identification was nevertheless
reliable based on an examination of the totality of the
circumstances. . . . To prevail on his claim, the defen-
dant has the burden of showing that the trial court’s
determinations of suggestiveness and reliability both
were incorrect.’’ (Footnote omitted; internal quotation
marks omitted.)
   Because the identification analysis involves factual
determinations by the trial court, we consider also the
standard of review for evidentiary issues. Our standard
of review of evidentiary matters is clear. ‘‘[W]e will
reverse the trial court’s ruling [on evidence] only where
there is an abuse of discretion or where an injustice has
occurred . . . and we will indulge in every reasonable
presumption in favor of the trial court’s ruling. . . .
Because the inquiry into whether evidence of pretrial
identification should be suppressed contemplates a
series of factbound determinations, which a trial court
is far better equipped than this court to make, we will
not disturb the findings of the trial court as to subordi-
nate facts unless the record reveals clear and manifest
error.’’ (Internal quotation marks omitted.) Id., 548.
   The sole issue on appeal is whether the court erred
when it denied the defendant’s motion to suppress his
one-on-one showup identification on the grounds he
presented, namely, that the identification was unneces-
sarily suggestive and was unreliable based on the total-
ity of the circumstances. We conclude that the
identification was not unnecessarily suggestive.2
   In accordance with the aforementioned principles,
we begin our analysis by inquiring whether the identifi-
cation procedure was unnecessarily suggestive. ‘‘[A]
claim of an unnecessarily suggestive pretrial identifica-
tion procedure is a mixed question of law and fact.’’
(Internal quotation marks omitted.) State v. Foote, 122
Conn. App. 258, 262–63, 998 A.2d 240, 243, cert. denied,
298 Conn 913, 4 A.3d 834 (2010). ‘‘[A]n identification
procedure is unnecessarily suggestive only if it gives
rise to a very substantial likelihood of irreparable mis-
identification.’’ (Internal quotation marks omitted.)
State v. Ledbetter, supra, 275 Conn. 548. ‘‘[G]enerally a
one-to-one confrontation between a [witness] and the
suspect presented to him for identification is inherently
and significantly suggestive because it conveys the mes-
sage to the [witness] that the police believe the suspect
is guilty.’’ (Internal quotation marks omitted.) State v.
Tatum, 219 Conn. 721, 727, 595 A.2d 322 (1991). Our
Supreme Court has determined, however, that a one-
on-one showup identification is not impermissibly sug-
gestive if exigent circumstances exist. See State v.
Wooten, 227 Conn. 677, 686, 631 A.2d 271 (1993).
   When determining whether exigent circumstances
exist, our Supreme Court has ‘‘considered such factors
as whether the defendant was in custody, the availabil-
ity of the victim, the practicality of alternate procedures
and the need of police to determine quickly if they are
on the wrong trail.’’ (Internal quotation marks omitted.)
State v. Ledbetter, supra, 275 Conn. 549. Our Supreme
Court also has contemplated whether the one-on-one
showup identification procedure provided the victim
with an opportunity to identify his assailant while his
memory of the incident was still fresh. See State v.
Wooten, supra, 227 Conn. 686; State v. Middleton, 170
Conn. 601, 608, 368 A.2d 66 (1976) (‘‘prompt on-the-
scene confrontations tend under some circumstances
to ensure accuracy’’). Furthermore, ‘‘[a]n immediate
viewing of the suspect may be justified where it [is]
important for the police to separate the prime suspect
gold from the suspicious glitter, so as to enable them
. . . to continue their investigation with a minimum
delay.’ ’’ (Internal quotation marks omitted.) State v.
Wooten, supra, 686–87.
  The defendant claims that his one-on-one showup
identification was unnecessarily suggestive for several
reasons: Dowdell was told he was going to view a ‘‘sus-
pect,’’ rather than just a person; Dowdell saw that the
car was destroyed and was forced to contemplate how
he would explain the destruction to the car’s owner;
and the defendant was surrounded by police and hand-
cuffed at the time the identification occurred.
   We begin our analysis of the one-on-one showup iden-
tification by focusing on the point at which following
the theft of the car, Dowdell was informed by Stachow-
icz that he would be transported to the scene of the
accident where the defendant was located. At that time,
Stachowicz stated, ‘‘we’re going to take you to your
vehicle and we’re going to show you somebody, and if
this is the person that took the vehicle, let us know
and point him out.’’ In support of this, the court found
that ‘‘[f]urther reducing the suggestiveness somewhat
. . . the police did tell [Dowdell] that the person may
or may not be present.’’ The court went on to conclude
that, ‘‘from the testimony [the police] did nothing to
suggest that this person was, in fact, the perpetrator of
the crime; they left it to the victim to decide.’’
  The police officer then drove Dowdell to the scene
but, prior to viewing the accident or defendant, Dowdell
reviewed a preidentification form commonly used by
the Hartford Police Department. Next, Dowdell was
escorted by the police through a grassy area to the
place where the defendant was standing, handcuffed.
Dowdell testified that he immediately recognized and
affirmatively identified the defendant as the man who
had stolen the car from him earlier. The court con-
cluded, ‘‘at that point this showup was necessary or
at least helpful, both from the victim’s standpoint to
determine quickly whether the suspect was the person
who was likely [the individual who] had committed the
crime or at least in the victim’s eyes, and for the sus-
pect’s own benefit, because if the victim had not identi-
fied the defendant, then presumably the police would
have let him go free, and so the quick showup was
necessary and at least helpful from both the standpoint
of the victim and the suspect.’’
  We determine that although this scenario has an ele-
ment of suggestiveness, it is not unnecessarily so. We
are guided by State v. Wooten, supra, 227 Conn. 686.
In that case, our Supreme Court determined that an
identification where the defendant was in the back of
a police car was not unnecessarily suggestive. Id. We
see no reason to determine that the presence of police
in the present case, even with the defendant in hand-
cuffs, is any more suggestive than the facts in Wooten.
We also are unpersuaded by the defendant’s argument,
without more, that Dowdell’s viewing the destroyed car
prompted him to misidentify the defendant. Moreover,
we note that the officer instructed Dowdell prior to his
identification of the defendant, that the person they
were going to see at the scene of the accident may or
may not be the individual who had robbed him. We
agree with the court that the police discussed the pro-
spective identification with Dowdell with an eye toward
impartiality and left it to Dowdell to identify whether
the individual in custody was the man who had commit-
ted the crime earlier that night.
   Finally, as case law suggests, one-on-one showup
identifications are inherently suggestive; but the ques-
tion before us is whether, based upon the specific facts,
the showup identification was unnecessarily sugges-
tive. See State v. Tatum, supra, 219 Conn. 727. We
conclude that the one-on-one showup identification uti-
lized in the present case was suggestive but not unnec-
essarily so, because it was supported by exigent
circumstances. See State v. Amarillo, 198 Conn. 285,
293, 503 A.2d 146 (1986). Given Dowdell’s report of an
assailant who allegedly robbed him at gunpoint, and
then fled in Dowdell’s vehicle and attempted to run
police officers off the road during a high speed chase,
we are persuaded that the facts of the case present a
quintessential example of exigent circumstances that
justified a one-on-one showup identification without
delay. See State v. Foote, supra, 122 Conn. App. 269–70.
On the basis of the foregoing, we conclude that the court
did not abuse its discretion in denying the defendant’s
motion to suppress the one-on-one showup identifi-
cation.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The Hartford Police Department’s ‘‘Witness Instructions for Show Up
Identification’’ form used at the scene contains five statements instructing
the witness that he will be asked to view an individual or individuals, that
the individuals may not look the same as they did at the time of the incident,
that the person whom the witness saw may not be present, that the investiga-
tion will continue regardless of whether the witness identifies anyone, and
that it is as important to clear innocent people as it is to identify the guilty.
Dowdell initialed the statements, gave a brief description of the person who
he claimed stole the car, and signed the form.
   2
     We conclude that the identification was not unnecessarily suggestive
and, therefore, do not reach the second prong of this inquiry.